           Case 7:19-cr-00844-CS Document 34 Filed 08/18/20 Page 1 of 1




                                       2 Grand Central Tower
                                    140 East 45th Street, Suite 17A
                                         New York, NY 10017
Marc L. Mukasey
Partner
212-466-6406
Marc.mukasey@mfsllp.com

                                                                August 18, 2020

                                                                Application granted.
Honorable Cathy Seibel
United States District Court
Southern District of New York
Charles L. Brieant Jr.
Federal Building and United States Courthouse                                             8/18/20
300 Quarropas St.
White Plains, NY 10601-4150

                              Re: United States v. Goyal
                              19 Cr. 844 (CS)

Dear Judge Seibel:

        We respectfully submit this letter pursuant to Rules 1.E and 2.B of the Court’s Individual
Rules to request: (i) a one-week extension of time, from August 21, 2020 to August 28, 2020, to
submit reply papers in support of Dr. Goyal’s omnibus pretrial motions (Dkt. Nos. 16 & 29) and
(ii) permission to file an oversized brief not to exceed 10 additional pages. Argument on the
motions is scheduled for October 8, 2020. No prior requests for an extension have been made
and the government does not object to these requests. Given the number and complexity of the
issues raised by the motions and the length of the government’s opposition papers, a reply brief
not to exceed a total of 20 pages is necessary to be able to adequately address the issues. A one-
week extension of time to file reply papers will not impact the date for argument or any other
pre-trial dates.
        Thank you for your consideration.
                                                                Respectfully submitted,


                                                                 /s/ Marc L. Mukasey
                                                                Marc L. Mukasey
cc:     Deputy Clerk Walter Clark
        AUSA Vladislav Vainberg
        AUSA David Felton
        AUSA Margery Feinzig
